DETAILED ACTION
Rejection for NonStatutory Double Patenting
The rejection of claims 1-24 for nonstatutory double patenting is withdrawn in view of the terminal disclaimer filed and approved on 2/18/2022.

Specification
Applicant’s replacement abstract is acknowledged and will be entered.  Applicant’s amendment to the specification is also acknowledged and will be entered.  Consequently, the objection to the Specification is withdrawn.

Information Disclosure Statement
The information disclosure statement filed 3/29/2022 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a system and method for resolving a database query in the form of a query graph using matrix-matrix multiplication to solve an algebraic expression.  The claimed invention utilizes a process that allows non-linear traversal of the query graph, which allows for time saving query processing.  The traversal is used to build the algebraic expression for the path, which is solved to provide a solution that is used to respond to the query.  
The closest prior art are as follows:
Cheng et al. (US Patent 9,116,948) discloses a system and method for semantic search of a document collection using an unstructured query graph.  However, unlike the claimed invention, Cheng does not disclose the combination of limitations as recited in the independent claims.  In particular, the steps relating to building of the algebraic expression.
Jamour et al. (“A Demonstration of MAGiQ: Matrix Algebra Approach for Solving RDF Graph Queries”, 2018) discloses a method of using matrix multiplication to solve graph queries.  However, unlike the claimed invention, Jamour does not disclose the combination of limitations recited in the independent claims.
Gubichev (“Query Processing and Optimization in Graph Databases”, 2015) discloses a data management system and method for processing graphs with respect to databases.  However, unlike the claimed invention, Gubichev does not disclose the combination of limitations recited in the independent claims.
The combination of the prior art described does not render the claims, as amended, obvious.  For at least these reasons, claims 1-24 are allowed.
Additional relevant prior art are listed on the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9am-530pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163           


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163